Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated March 16, 2018

Among

RESOLUTE ENERGY CORPORATION,
as Borrower,

CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,

BANK OF MONTREAL,
as Administrative Agent,

CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent,

BARCLAYS BANK PLC,

ING CAPITAL LLC,

and
SUNTRUST BANK,

as Co-Documentation Agents,

and

The Lenders Party Hereto

BMO CAPITAL MARKETS and CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

 

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of March 16, 2018, is by and among Resolute Energy
Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Bank of Montreal, as
Administrative Agent (the “Administrative Agent”), and the lenders party hereto
(the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Third Amended and Restated
Credit Agreement, dated as of February 17, 2017, as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of May
8, 2017 and that certain Second Amendment to Third Amended and Restated Credit
Agreement, dated as of October 18, 2017 (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
Definitions

Each capitalized term used in this Third Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Third Amendment refer to sections of
the Credit Agreement.

ARTICLE II
Amendments to Credit Agreement

As of the Third Amendment Effective Date (as defined below), the Credit
Agreement is amended as follows:

Section 2.01Amendments to Section 1.02.

(a)Section 1.02 of the Credit Agreement is hereby amended by amending the
definition of “Applicable Margin” to add the following immediately after the
grid set forth therein:

“Notwithstanding the foregoing, if the ratio of total Funded Debt to EBITDA of
the Borrower and its Consolidated Restricted Subsidiaries calculated in
accordance with Section 9.01(b) for the period ending on June 30, 2018 exceeds
4.00:1.00, then each

1

 

 



--------------------------------------------------------------------------------

 

applicable rate per annum set forth in the grid above shall be deemed to be
increased by 0.25% per annum for the period from and after such date of
determination until the date such ratio is calculated in accordance with Section
9.01(b) for the four (4) quarter period ending on September 30, 2018 in
connection with the delivery of financial statements pursuant to Section 8.01(b)
for such fiscal quarter.”

(b)Section 1.02 of the Credit Agreement is hereby further amended, which
amendment shall be deemed effective as of March 31, 2018, by amending and
restating the following definition in its entirety:

““EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income and franchise
taxes, (iii) depreciation, depletion, amortization, and other non-cash charges
(iv) customary costs and expenses incurred in connection with or related to (A)
any acquisition involving consideration paid by the Borrower and/or its
Consolidated Restricted Subsidiaries or (B) any disposition yielding gross
proceeds to the Borrower and/or its Consolidated Restricted Subsidiaries, in
each case, in excess of $15,000,000 for such acquisition or disposition
(including, without limitation, legal, accounting and financial advisory fees,
title and environmental due diligence costs, employee retention, severance, or
relocation expenses, costs and expenses related to the acceleration of long-term
employee incentive awards, and contract termination costs), and (v) costs and
expenses not to exceed $7,500,000 in the aggregate in calendar year 2018
incurred in connection with or related to any action taken by the Borrower in
response to targeted activist investor campaigns, minus (c) all non-cash income
added to Consolidated Net Income for such period; provided that (x) for the
period ending on December 31, 2017, EBITDA shall equal EBITDA for the fiscal
quarter ending on December 31, 2017, multiplied by 4, (y) for the period ending
on March 31, 2018, EBITDA shall equal EBITDA for the period beginning on October
1, 2017 and ending on March 31, 2018, multiplied by 2, and (z) for the period
ending on June 30, 2018, EBITDA shall equal EBITDA for the period beginning on
October 1, 2017 and ending on June 30, 2018, multiplied by 4/3.”

(c)Section 1.02 of the Credit Agreement is hereby further amended by amending
the definition of “Maturity Date” to replace the reference to “Existing Senior
Notes” where it appears therein with a reference to “Senior Notes”.

(d)Section 1.02 of the Credit Agreement is hereby further amended by amending
and restating the following definition in its entirety:

““Permitted Senior Debt” means Senior Notes or any other unsecured Debt incurred
pursuant to Section 9.02(f).”

(e)Section 1.02 of the Credit Agreement is hereby further amended by adding
thereto each of the following definitions in alphabetical order:

““Senior Notes” means (a) the Existing Senior Notes and (b) any other senior
notes issued by the Borrower pursuant to that certain Indenture, dated April 25,
2012, among the

2

 

 



--------------------------------------------------------------------------------

 

Borrower, the guarantors party thereto and U.S. Bank National Association, as
trustee (as amended, restated, supplemented or otherwise modified prior to the
Third Amendment Effective Date, and as may be further supplemented in connection
with such issuance) and due on the Senior Notes Maturity Date, provided that the
incurrence of Debt in respect of such issuance is, at the time of such issuance,
permitted under clauses (A) and (C) of the proviso in Section 9.02(f).”

““Third Amendment Effective Date” has the meaning given such term in that
certain Third Amendment to Amended and Restated Credit Agreement dated as of
March 16, 2018 among the Borrower, the Guarantors party thereto, the
Administrative Agent, and the other Agents and Lenders party thereto.”

Section 2.02Amendment to Section 8.01(o). Section 8.01(o) of the Credit
Agreement is hereby amended by replacing the reference to “Existing Senior
Notes” where it appears therein with a reference to “Senior Notes”.

Section 2.03Amendment to Section 9.01(b). Section 9.01(b) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(b)Maximum Leverage Ratio.  The Loan Parties will not, as of the last day of
any fiscal quarter for which financial statements are required to have been
provided pursuant to Section 8.01(a) or (b), permit the ratio of (i) the total
Funded Debt as of such date to (ii) EBITDA of the Borrower and its Consolidated
Restricted Subsidiaries for the four (4) quarter period ending on such date to
be greater than the applicable ratio set forth below:

Quarter Ending

Maximum Leverage Ratio

December 31, 2017

4.00:1.00

March 31, 2018

4.00:1.00

June 30, 2018

4.25:1.00

September 30, 2018 and thereafter

4.00:1.00

 

Section 2.04Amendment to Section 9.02(f). Section 9.02(f) of the Credit
Agreement is hereby amended by (a) replacing “Existing Senior Notes” where it
appears therein with “Senior Notes” and (b) replacing “$550,000,000” where it
appears therein with “$600,000,000”.  

ARTICLE III
Conditions Precedent

Section 3.01The amendments set forth in Article II of this Third Amendment shall
become effective on the first Business Day on which all of the following
conditions precedent shall have been satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement) (the “Third Amendment Effective Date”):

3

 

 



--------------------------------------------------------------------------------

 

(a)The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Required Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Persons.

(b)The Administrative Agent shall have received from the Borrower in immediately
available funds (i) all fees and amounts due and payable on or prior to the
Third Amendment Effective Date (including, without limitation, an amendment fee
for each Lender party to the Third Amendment that delivered its executed Third
Amendment signature page to the Administrative Agent on or before 11:00 a.m.
Houston, Texas time on March 16, 2018, subject to no escrow instructions other
than satisfaction of closing conditions under this Article III, in an amount
equal to 0.15% of such Lender’s Commitment as of such date) and (ii) to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

ARTICLE IV
Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a)Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Third Amendment, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

(b)Immediately after giving effect to this Third Amendment, no Default has, or
will have, occurred and is, or will be, continuing.

(c)The execution, delivery and performance by it of this Third Amendment and any
other Loan Documents executed in connection herewith have been duly authorized
by it.

(d)Each of this Third Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e)

The execution, delivery and performance by it of each of this Third Amendment
and any other Loan Document executed in connection herewith (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders or
any class of directors, whether interested or disinterested, of it or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of this Third Amendment or any such
Loan Document, except (A) such as have been obtained or made and are in full
force and effect and (B) those third party approvals or consents which, if not
made or obtained, would not cause a Default hereunder, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (ii) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
it or any Restricted

4

 

 



--------------------------------------------------------------------------------

 

Subsidiary or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon it or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by it or such Restricted Subsidiary
and (iv) will not result in the creation or imposition of any Lien on any
Property of any Loan Party or any Restricted Subsidiary (other than the Liens
created by this Third Amendment or the Loan Documents as permitted by the Credit
Agreement as amended hereby).

ARTICLE V
Miscellaneous

Section 5.01Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect.  Each of the Loan Parties hereby agrees that
its liabilities under the Credit Agreement and the other Loan Documents, in each
case as amended, to which it is a party, shall remain enforceable against such
Loan Party in accordance with the terms thereof and shall not be reduced,
altered, limited, lessened or in any way affected by the execution and delivery
of this Third Amendment, and each Loan Party hereby confirms and ratifies its
liabilities under the Loan Documents (as so amended) to which it is a party in
all respects.  Except as expressly set forth herein, this Third Amendment shall
not be deemed to be a waiver, amendment or modification of any provisions of the
Credit Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or Lenders, or constitute a waiver of any provision of the
Credit Agreement or any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Default
or Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.  This Third Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agent
and/or Lenders whether under the Credit Agreement, the other Loan Documents, at
law or otherwise.  The parties hereto agree to be bound by the terms and
conditions of the Credit Agreement and the other Loan Documents as amended by
this Third Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Third Amendment, and each
reference herein or in any other Loan Documents to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended and modified by this
Third Amendment.

Section 5.02GOVERNING LAW.  THIS THIRD AMENDMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.03Descriptive Headings, Etc.  The descriptive headings of the sections
of this Third Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this Third
Amendment are hereby incorporated into this Third Amendment in their entirety.

5

 

 



--------------------------------------------------------------------------------

 

Section 5.04Payment of Fees and Expenses.  In addition to paying to the
Administrative Agent for the account of the Lenders the fees described in
Section 3.01(b)(i) above, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Third Amendment, the other Loan Documents and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.  The agreement set forth
in this Section 5.04 shall survive the termination of this Third Amendment and
the Credit Agreement.

Section 5.05Entire Agreement.  This Third Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.  This Third Amendment is a Loan Document executed under the Credit
Agreement.

Section 5.06Counterparts.  This Third Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 5.07Successors.  The execution and delivery of this Third Amendment by
any Lender shall be binding upon each of its successors and assigns.

[Signatures Begin on Next Page]

 

6

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

BORROWER:

RESOLUTE ENERGY CORPORATION

 

 

By:

/s/ Theodore Gazulis

 

 

 

Theodore Gazulis

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

GUARANTORS:HICKS ACQUISITION COMPANY I, INC.

 

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)

 

BWNR, LLC

 

WYNR, LLC

 

RESOLUTE NORTHERN ROCKIES, LLC

 

RESOLUTE NATURAL RESOURCES

SOUTHWEST, LLC

 

 

 

 

By:

/s/ Theodore Gazulis

 

 

 

Theodore Gazulis

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

AND LENDER:BANK OF MONTREAL,

as Administrative Agent and a Lender

 

 

 

 

By:

/s/ James V. Ducote

 

 

 

Name: James V. Ducote

 

 

 

Title: Managing Director

 

 

 

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:KEYBANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ David M. Bornstein

 

 

 

Name: David M. Bornstein

 

 

 

Title: Senior Vice President

 

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:Cadence Bank

 

 

 

By:

/s/ Anthony Blanco

 

 

 

Name: Anthony Blanco

 

 

 

Title: SVP, Relationship Manager

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Arize Agumadu

 

 

 

Name: Arize Agumadu

 

 

 

Title: Vice President

 

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Christopher Kuna

 

 

 

Name: Christopher Kuna

 

 

 

Title: Director

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:BARCLAYS BANK PLC

 

 

 

By:

/s/ Sydney G. Dennis

 

 

 

Name: Sydney G. Dennis

 

 

 

Title: Director

 

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:ING CAPITAL LLC

 

 

 

By:

/s/ Juli Bieser

 

 

 

Name: Juli Bieser

 

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Scott Lamoreaux

 

 

 

Name: Scott Lamoreaux

 

 

 

Title: Director

 

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:COMERICA BANK

 

 

 

By:

/s/ Cassandra M. Lucas

 

 

 

Name: Cassandra M. Lucas

 

 

 

Title: Portfolio Manager

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

LENDER:FIFTH THIRD BANK

 

 

 

By:

/s/ Jonathan H. Lee

 

 

 

Name: Jonathan H. Lee

 

 

 

Title: Director

 




 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:ABN AMRO CAPITAL USA LLC

 

 

 

By:

/s/ Darrell Holley

 

 

 

Name: Darrell Holley

 

 

 

Title: Managing Director

 

 

 

By:

/s/ David Montgomery

 

 

 

Name: David Montgomery

 

 

 

Title: Managing Director

 

 

 

 

 

Signature Page to

Third Amendment to Third Amended and Restated Credit Agreement